UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6198



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BOBBY LYNN COOPER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen M. Williams, Senior District
Judge. (CR-90-49-B, CA-96-82-7-R/B)


Submitted:   March 23, 2000                 Decided:   March 31, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby Lynn Cooper, Appellant Pro Se. Julie C. Dudley, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bobby Lynn Cooper seeks to appeal the district court’s denial

of his motion to vacate a prior order denying relief on his motion

filed under 28 U.S.C.A. § 2255 (West Supp. 1999).   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.      See

United States v. Cooper, Nos. CR-90-49-B; CA-96-82-7-R/B (W.D. Va.

Jan. 21, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                 2